DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 (all in part), 7, 9-29 (all in part), drawn to a fusion protein comprising an antibody and cell penetrating effector peptides fused to the terminus of the antibody.
Group II, claims 1-6 (all in part), 8, 9-29 (all in part), drawn to a fusion protein comprising an antibody and cell penetrating effector peptides fused to the inside of the antibody.
This application contains claims directed to more than one category of species of the generic invention. These species are deemed to lack unity of invention because 
The categories of species are as follows: 
A) Targets of the antibodies:  alpha4beta1 integrin, alpha4beta7 integrin, alpha5beta1 integrin, alphavbeta3 integrin, alphavbeta5 integrin, calretinin, CD105, CD11a, CD172A, CD19, CD20, CD22, CD25, CD28, CD3, CD30, CD40,
CD40L, CD41, CD44, CD52, CD64, CD80, Claudin-3, Claudin-4, c-Met, complement C3, complement C5, CSF1, CSF1R, CTLA-4, CXCR-4, DLL4, DSG2, DSG3, EGFR, EpCAM, EPHA2, ERBB3/HER3, FAP fibroblast activation protein alpha, Fc Fragment of IgE Receptor lg, FGF-2, FGFR1, FGFR2, FGFR3, 
FGFR4, Folate receptor glycoprotein Ilb/Illa, glycoprotein Ilb/Illa receptor, GP130, HER2/neu, HGF, IFN-alpha, IFN-beta, IFN-gamma, IgE, IGF, IL11, IL12, IL13, IL15, IL17, IL18, IL1B, IL1R, IL2, IL21, IL23, IL23R, IL29, IL2R, IL4, IL4R, IL6, Insulin receptor, Jagged1, Jagged2, Lewis(y) antigen, Mesothelin, MUC1, Na/KATPase, NGF, Notch1, Notch2, Notch3, Notch4, PDGF-AA, PDGF-BB, PDGFR-alpha, PDGFR-beta, Phosphatidylinositol Glycan F (PIGF), Prostate stem cell antigen (PSCA), PSMA, RSV F protein, Sphingosine 1 phosphate, TGF-beta, TNF-alpha, TRAIL-R1, TRAIL-R2, Transferrin, Transferrin receptor, TrkA, TrkB, VCAM-1, VEGF-A, VEGF-B, VEGF-C, VEGF-D, VEGFR1, VEGFR2, VEGFR3.

B) Effector peptide selected from: AKT, amyloid-beta, APAF1, ARF, Bcl-2, BCL9, betacatenin, BH3 helix, CDKN2B, cyclosporin A, dishevelled, E-cadherin, ERK, 

C) Cleaving enzyme: ADAM10, Cathepsin A, MMP15, ADAM12, Cathepsin B, MMP16, ADAM15, Cathepsin C, MMP17, ADAM17, Cathepsin D, MMP19, ADAM9, Cathepsin E, MMP2, ADAMTS1, Cathepsin H, MMP20, ADAMTS14, Cathepsin K, MMP23, ADAMTS2, Cathepsin L, MMP24, ADAMTS4, CathepsinS,  MMP25, ADAMTS5,  Cathepsin Z,  MMP26, Beta-secretase 1, FAP, MMP28,
Caspase 1, Furin, MMP3, Caspase 10, Granzyme B, MMP7, Caspase 11, Human neutrophil elastase,  MMP5, Caspase 12, Legumain, MMP9, Caspase 13 Matriptase 1, Neprilysin, Caspase 14, Matriptase 2, Plasmin, Caspase 2, MeprinA, PSA, Caspase 3, Meprin B, PSMA, Caspase 4, MMP1, S3-4A Serine Protease, Caspase 5, MMP10, Serine protease hepsin, Caspase 6, MMP11, TACE, Caspase 7, MMP12, TMPRSS2, Caspase 8, MMP13, TMPRSS4,
Caspase 9, MMP14, uPA.
Applicant is required, in reply to this action, to elect, from each category, a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently claim 1 is generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Group I and II are different because the structure of the respective constructs is fundamentally different since the cell penetrating peptides would have drastically altered positions. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647